Citation Nr: 9929991	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  99-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for essential 
hypertension.  

2 Entitlement to service connection for organic heart 
disease.  

3 Entitlement to primary service connection for a headache 
disorder.  

4 Entitlement to secondary service connection for a headache 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from December 1978 to November 
1984.  He has also reported periods of unverified active duty 
for training in the U.S. Army Reserve.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 1998 rating action by the RO 
denying service connection for hypertension, heart disease, 
primary service connection for headaches, secondary service 
connection for headaches, and a disorder causing numbness of 
the tongue.  The veteran was provided a Statement of the Case 
in regard to these issues in January 1999 but he did not file 
a substantive appeal in regard to the issue of service 
connection for a disorder causing numbness of the tongue.  
Accordingly, this issue is not before the Board on Appeal.  

In July 1999 the veteran appeared and gave testimony at a 
hearing in Washington, D.C., before the undersigned Board 
member.  A transcript of this hearing is of record.  The 
issues listed on the title page of this decision are before 
the Board for appellate consideration at this time.  


REMAND

The veteran has contended that he developed the initial 
manifestations of hypertension and heart disease during his 
period of active service.  He also avers that he developed a 
migraine headache disorder during service or, in the 
alternative, that this headache disability was caused by 
cardiovascular disease which was present during service.  

Review of the service medical records reveal several elevated 
blood pressure readings, as well as many blood pressure 
readings in the normal range, during the veteran's period of 
service with a reading in the normotensive range (102/72) 
recorded on his September 1984 examination prior to 
separation from service.  The veteran's service medical 
records also reflect considerable treatment for throbbing 
headaches.  In December 1983 the veteran said that he had had 
such headaches for years.  An assessment of probable migraine 
versus tension headaches was reported at that time.  

During a recent hearing before the undersigned Board member, 
the veteran reported treatment for migraine headaches from a 
private physician in Florida.  The veteran also said that his 
blood pressure tended to be elevated when he suffered from 
migraines.  There are no clinical records reflecting this 
treatment in the claims folder and such should be obtained 
prior to further appellate consideration in this case.  

During the hearing, the veteran also said that he had several 
periods of active duty for training (ACDUTRA) in the Army 
Reserve during the 1980s and 1990s.  However, he was not 
clear as to the particular periods of ACDUTRA.  He was asked 
to furnish a statement as to his periods of ACDUTRA following 
the hearing.  In response to this request he reported ACDUTRA 
during the years 1992, 1993, 1994, 1995, and 1996.  No 
ACDUTRA was reported after 1996.  He also reported being 
treated for his heart disease while serving in the reserves.  
None of these reported periods of ACDUTRA have been verified 
and no clinical records reflecting treatment for any disorder 
now at issue during reserve duty are in the claims folder.  
In view of the above, the undersigned Board member believes 
that an effort should be made to verify all the veteran's 
periods of ACDUTRA and to obtain additional service medical 
records from all his periods of ACDUTRA, to the extent that 
any such additional service medical records exist.  

The Board also notes that the veteran has never received VA 
medical examinations regarding his cardiovascular and 
headache disorders.  Such may be in order prior to further 
appellate consideration of the veteran's claims for service 
connection for essential hypertension, organic heart disease 
and for migraine headaches.  

In this regard, the Board notes that where evidence 
potentially exists which is favorable to the veteran's 
claims, including additional military medical records and 
private medical records, there is an obligation on the part 
of the VA to develop such evidence.  38 U.S.C.A.§ 5103(a), 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In view of the foregoing, this case is REMANDED to the RO for 
the following development.  

1. The RO should request the service 
department to verify the veteran's 
reported periods of ACDUTRA with the 
Army Reserve to the extent such 
ACDUTRA was performed from 1985 
through 1996, and particularly for the 
years 1992 through 1996.  The RO 
should then attempt to obtain all 
medical records from all verified 
periods of ACDUTRA, to the extent that 
such records exist.  

2. The RO should contact the veteran and 
ask him to provide the names, 
addresses, and approximate dates of 
treatment of all health care 
providers, both VA and non VA who have 
treated him for hypertension, heart 
disease, and headaches at any time 
since his discharge from active 
service, especially the name and 
address of the private physician in 
Saint Petersburg, Florida, who 
reportedly treated him for headaches 
in 1985.  When the veteran responds 
and provides any necessary 
authorizations, the named health care 
providers should be contacted and 
asked to provided copies of all 
clinical records documenting the 
veteran's treatment that are not 
already in the claims folder.  All 
records obtained should be associated 
with the claims folder.  

3. If after completion of the above 
development, it is indicated by the 
medical records that the claims for 
service connection for essential 
hypertension and organic heart disease 
are well grounded, the veteran should 
be afforded a VA cardiovascular 
examination to determine the etiology 
of his hypertension and heart disease.  
All appropriate special studies should 
be performed and all pertinent 
clinical findings reported in detail.  
The claims folder, including a copy of 
this remand, must be made available to 
the examining physician so that he may 
review the pertinent clinical records 
in detail, and the physician should 
indicate that he has reviewed these 
records in his examination report.  At 
the conclusion of the evaluation, the 
examining physician should provide a 
medical opinion in answer to the 
following questions: (a) is it at 
least as likely as not that the 
veteran's hypertension and/or heart 
disease had its onset during active 
service or within one year following 
the veteran's discharge from active 
service; (b) if the answer to the 
foregoing question is in the negative, 
is it at least as likely as not that 
essential hypertension or organic 
heart disease had its onset during any 
verified period of ACDUTRA.    

4. If after completion of the above 
development, it is indicated by the 
medical records that the claims for 
primary and secondary service 
connection for headaches are well 
grounded, the veteran should also be 
afforded a VA examination by a 
neurologist to determine the nature 
and etiology of his headache disorder.  
Any necessary special studies should 
be performed and all pertinent 
clinical findings reported in detail.  
The claims folder, including a copy of 
this remand, must be made available to 
the examining physician so that the 
pertinent clinical records may be 
studied in detail, and the examining 
physician should state that he has 
reviewed the claims folder in his 
examination report.  At the conclusion 
of the examination, the examining 
physician should express his medical 
opinion in answer to the following 
questions: (a) is it at least as 
likely as not that any headache 
disorder diagnosed on the examination 
developed during service; (b) is it at 
least as likely as not that any 
headache disorder diagnosed during the 
examination developed during any 
verified period of ACDUTRA; (c) is it 
as likely as not that any headache 
disorder diagnosed on the examination 
was caused by the veterans 
hypertension; (d) is it at least as 
likely as not that any headache 
disorder diagnosed on the examination 
was aggravated by the veteran's 
hypertension.  

5. Then, the RO should again adjudicate 
the veteran's claims.  In its 
adjudication of the veteran's claim of 
secondary service connection for 
headaches, the RO should consider the 
decision of the United States Court of 
Appeals for Veterans Claims in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with 
a further supplemental statement of 
the case containing all the pertinent 
laws and regulations, including those 
which govern secondary service 
connection.  After the veteran has 
been afforded a reasonable opportunity 
to respond, the case should be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this Remand is to obtain 
additional clarifying clinical evidence and to ensure that 
the veteran receives due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











